Exhibit 10.2

SECOND AMENDMENT TO THE

CHOICEPOINT INC.

1997 OMNIBUS STOCK INCENTIVE PLAN

THIS SECOND AMENDMENT to the ChoicePoint Inc. 1997 Omnibus Stock Incentive Plan
(the “Plan”) is made this 13th day of March 2006, by ChoicePoint Inc. as
authorized by the Management Compensation and Benefits Committee of its Board of
Directors.

1.

Subsection (a) of Section 3 of the Plan is hereby amended by deleting the last
sentence of said subsection.

2.

Subsection (b) of Section 3 of the Plan is hereby amended by deleting said
subsection in its entirety and replacing it with the following:

“(b) [This subsection intentionally omitted.]”

3.

Section 3 of the Plan is hereby amended by adding the following subsection
(g) thereto:

(g) Notwithstanding any other provision of this Plan, effective March 13, 2006,
no awards other than Reload Option Rights, and those only with respect to
non-qualified stock options under the Code shall be granted pursuant to this
Plan.

4.

Section 3 of the Plan is amended by adding the following subsection (h) thereto:

(h) The number of Common Shares covered by an award granted under this Plan
shall not be counted as used unless and until they are actually issued and
delivered to a Participant, and therefore the total number of shares available
under the Plan as of a given date shall not be reduced by any shares relating to
prior awards that have expired or have been forfeited or cancelled. Without
limiting the generality of the foregoing, upon payment in cash of the benefit
provided by any award granted under this Plan, any Common Shares that were
covered by that award will be available for issue or transfer hereunder.
Notwithstanding anything to the contrary contained herein: (i) the number of
Common Shares tendered or otherwise used in payment of the Option Price of an
Option Right shall nonetheless reduce the aggregate plan limit described above;
(ii) the number of Common Shares withheld by the Company to satisfy the tax
withholding



--------------------------------------------------------------------------------

obligation shall reduce the aggregate plan limit described above; and (iii) the
number of Common Shares covered by an Appreciation Right, to the extent that it
is exercised and settled in Common Shares, and whether or not Common Shares are
actually issued to the Participant upon exercise of the right, shall be
considered issued or transferred pursuant to this Plan. In the event that the
Company repurchases shares with option right proceeds, those shares will not be
added to the aggregate plan limit described above.

5.

Section 3 of the Plan is hereby further amended by adding the following
subsection (i) thereto, provided that said subsection (i) shall only be
effective in the event that the majority of the Company’s shares vote to approve
the ChoicePoint Inc. 2006 Omnibus Incentive Plan at the annual meeting to be
held April 25, 2006:

(i) Notwithstanding any provision of this Plan to the contrary, effective
April 25, 2006, the aggregate number of Common Shares available for all grants
and awards pursuant to this Plan shall not exceed 500,000 shares, subject to
adjustments as provided in Section 12 of this Plan, and subject to the terms of
subsection (h) above.

6.

Section 4 of the Plan is hereby amended by deleting the numeral “10” from
subsection (m) thereof and replacing it with “6.”

7.

Section 4 of the Plan is hereby amended by adding the following subsection
(p) thereto:

(p) No outstanding Option Right may be amended to reduce the Option Price.
Furthermore, no Option Right shall be cancelled and replaced with awards having
a lower Option Price without further approval of the shareholders of the
Corporation. This Section 4(g) is intended to prohibit the repricing of
“underwater” Option Rights and shall not be construed to prohibit the
adjustments provided for in Section 12 of this Plan.

 

- 2 -



--------------------------------------------------------------------------------

8.

Except as may be required by the foregoing provisions, the remainder of the Plan
is hereby ratified and approved.

IN WITNESS WHEREOF, the Company has executed this Second Amendment the day and
year first above mentioned.

 

CHOICEPOINT INC. By:  

/s/ David W. Davis

Title:   Secretary

 

- 3 -